UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02444 The Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: December 31, 2011 Courtney R. Taylor The Bond Fund of America 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Bond Fund of AmericaSM [photo of two construction workers working on a highway - a highway overpass above them] Special feature Widening and deepening our research efforts u See page 6 Annual report for the year ended December 31, 2011 The Bond Fund of America seeks as high a level of current income as is consistent with preservation of capital through a diversified portfolio of bonds and other fixed-income obligations. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For more than 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2011: Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge % % % The total annual fund operating expense ratio is 0.60% for Class A shares as of the prospectus dated March 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. The fund’s 30-day yield for Class A shares as of January 31, 2012, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 2.39%. The fund’s distribution rate for Class A shares as of that date was 3.19%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 34. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Investing in bonds issued outside the U.S. may be subject to additional risks. They include currency fluctuations, political and social instability, differing securities regulations and accounting standards, higher transaction costs, possible changes in taxation, illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: In the face of continued economic uncertainty, the bond market delivered solid returns in 2011. Every major sector produced positive results for the full year, with Treasury securities generally posting the strongest returns. For the full 12 months ended December 31, 2011, The Bond Fund of America produced a total return of 6.5%. This compared favorably to the fund’s peer group measure, the Lipper Intermediate Investment Grade Debt Funds Average, which returned 6.2% for the period, but fell short of the unmanaged Barclays Capital U.S. Aggregate Index, the fund’s primary benchmark, which gained 7.8%. The fund’s return was less than that of its previous peer group, the Lipper Corporate Debt A-Rated Bond Funds Average, which gained 6.9% for the period. The fund’s new peer group better reflects the fund’s composition and objectives, and will be our primary peer benchmark going forward. Income is an important part of the fund’s total return. For 2011, the fund paid monthly dividends totaling 42 cents a share, representing an income return of approximately 3.5% for those who reinvested dividends. Those who took dividends in cash recorded an income return of 3.4%. [Begin Sidebar] Results at a glance For periods ended December 31, 2011, with all distributions reinvested Total returns Average annual total returns 1 year 3 years 5 years 10 years Lifetime (since 5/28/74) The Bond Fund of America (Class A shares) % Barclays Capital U.S. Aggregate Index1 Lipper Intermediate Investment Grade Debt Funds Average2 Lipper Corporate Debt A-Rated Bond Funds Average2 1 The Barclays Capital U.S. Aggregate Index began on January 1, 1976. From May 28, 1974, through December31, 1975, the Barclays Capital U.S. Government/Credit Index was used. These indexes are unmanaged and, therefore, have no expenses. 2 Source: Lipper. [End Sidebar] [photo ofa construction worker working on a highway - a highway overpass above him] [Begin Sidebar] In this report Special feature 6 Widening and deepening our research efforts Contents 1 Letter to investors 4 The value of a long-term perspective 12 Summary investment portfolio 16 Financial statements 35 Board of trustees and other officers [End Sidebar] Bond market overview The course of the global economy dictated the course of the bond market to a large degree over the past year, with enthusiasm for economic growth in the first part of the year quickly giving way to concerns about high levels of government debt both here and abroad, and the potential for slower economic growth. As we noted in our report to you six months ago, investor enthusiasm over the economy fueled interest in equities and riskier fixed-income investments. Yet by May, economic data began to show a slowdown in growth in the United States, while the European sovereign debt crisis prompted many investors to seek relative safety in Treasuries and other lower risk fixed-income securities. In August, Standard & Poor’s reduced the credit rating of the United States government by one step, from AAA to AA+. While the other two major credit ratings agencies declined to follow suit, investors nonetheless reacted strongly to the move. Somewhat ironically, Treasuries were the beneficiary of a further flight to safety, and rates fell sharply throughout the bond market. By the fourth quarter, investors regained their appetite for risk to some degree, though the European debt crisis continued to weigh on bond investors. Overall, most fixed-income asset classes had a positive year, with both Treasuries and corporate credits faring well. Inside the portfolio Throughout the year, the portfolio counselors sought to create a balance of asset classes within the fund in order to avoid over­reliance on any one sector, be it Treasuries, mortgages or corporates. This balance, we believe, helped the fund best its peers during the period, while giving our investors a strong yield. Over the course of the year, the fund reduced its holdings in Treasuries from 27% of the portfolio at the start of the year to 20% at year’s end. The rise in Treasury prices in the second half of the year — which resulted in a 1.89% rate on the 10-year Treasury at year’s end — helped the fund’s returns, though the fund held fewer Treasuries than its benchmark. The fund’s holdings in mortgage-backed securities — which increased from 29% to 35% of the portfolio at year’s end — also generated strong returns. The credit quality behind nearly all mortgages remains very high as they are guaranteed or sponsored by the U.S. government. Given the market’s aversion to risk during large parts of the year, the fund’s investment-grade corporate holdings held back returns to a degree. Financial institutions are among the most prolific issuers of corporate debt, and the ongoing European debt crisis hurt their value over the course of the year. The fund held 31% of its portfolio in corporate credits, up from 29% at the beginning of the year. The fund’s holdings in high-yield bonds — corporate bonds of lower credit quality — made up roughly 6% of the portfolio at year’s end, similar to the year prior. These holdings added to the fund’s total return, though less than other asset classes. Nonetheless, the fund’s intensive research process continues to find individual securities that may add to returns now and in the future. Altogether, The Bond Fund of America held more than 1,900 individual securities at the end of 2011, representing the best investment ideas of the portfolio counselors and investment analysts who work on the fund, and who use thorough research to evaluate each security when making investment decisions. Looking ahead The past year illustrated the uncertainties that weigh on the global economy and the bond market. The European debt crisis remains an open issue, and there are numerous possible outcomes, each of which would impact the bond market in one way or another. The U.S. economy recently has shown signs of modest improvement, though growth remains tentative. The U.S. government remains burdened with high levels of debt, making it unlikely that the government sector — including state, local and federal governments — will spur greater economic activity. With interest rates at historic lows, there remains the concern that rates will rise, especially if economic growth becomes more robust during the year. Rates may rise at the longer end of the curve in the short- to medium-term, but with the Federal Reserve indicating it’s unlikely to raise rates until 2014, we do not expect short-term rates to rise. Within this rate environment, corporations have found it inexpensive to raise capital in the bond markets, and corporate balance sheets and earnings potential remain strong in the United States. We will continue to closely monitor all of the above concerns through our dedicated team of investment analysts. Their research methods, and how research informs our investment process, are the subject of our feature article, “Widening and deepening our research efforts,” beginning on page 6. We thank you for your continued interest in The Bond Fund of America, and look forward to reporting to you again in six months. Cordially, /s/ John H. Smet John H. Smet President February 9, 2012 For current information about the fund, visit americanfunds.com. [Begin Sidebar] We are deeply saddened by the loss of Jon B. Lovelace Jr., chairman emeritus and former portfolio counselor of Capital Research and Management Company and former chairman of The Capital Group Companies. Nearly every aspect of the Capital Group bears some stamp of Jon’s leadership and service from 1951 until 2005. He was one of the principal architects of our Multiple Portfolio Counselor System, an early proponent of international investing, the founder of New Perspective Fund and Capital Income Builder and a standard-bearer of the Capital Group’s mission to serve investors. Though he never sought the spotlight, his accomplishments in life, work and philanthropy will long be remembered. [End Sidebar] [Begin Sidebar] We take this opportunity to thank Paul G. Haaga, Jr., for his many years of leadership as officer of The Bond Fund of America. Beginning this year, Paul stepped down as vice chairman of the board on December 31, 2011, after 27 years of service to the American Funds. [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown over the fund’s lifetime Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 3.75% on the $10,000 investment.1 Thus, the net amount invested was $9,625.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. There have always been reasons not to invest. You will find, however, that despite occasional stumbles, financial markets have tended to reward investors over the long term. Dividends, particularly when reinvested, have accounted for virtually all of the fund’s overall results. The table beneath the chart details the fund’s annual dividends and the cumulative value of the original investment. Average annual total returns based on a $1,000 investment (for periods ended December 31, 2011)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 3.75% sales charge. The total annual fund operating expense ratio is 0.60% for Class A shares as of the prospectus dated March 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. [begin mountain chart] Year ended Dec 31 BFA with dividends reinvested4 Barclays Capital U.S. Aggregate Index3 Consumer Price Index (inflation)5 5/28/74 $ $ $ [end mountain chart] Year ended December 31 6 Total value Dividends reinvested $ Value at year-end $ BFA’s total return )% Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return ) Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return Year ended December 31 Total value Dividends reinvested Value at year-end BFA’s total return ) Year ended December 31 Average Total value annual total Dividends reinvested return for Value at year-end fund’s lifetime: BFA’s total return %4 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $100,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The maximum initial sales charge was 8.5% prior to December 15, 1986, when it became 4.75% until January 9, 2000. 3From May 28, 1974, through December 31, 1975, the Barclays Capital U.S. Government/Credit Index was used because the Barclays Capital U.S. Aggregate Index did not yet exist. Since January 1, 1976, the Barclays Capital U.S. Aggregate Index has been used. These indexes are unmanaged and, therefore, have no expenses. 4Includes reinvested dividends of $191,219 and reinvested capital gain distributions of $4,573. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 6For the period ended May 28, 1974 (when fund operations began), through December 31, 1974. The results shown are before taxes on fund distribution and sale of fund shares. [Begin Sidebar] Widening and deepening our research efforts Building on the strength of its corporate credit research, The Bond Fund of America has enhanced its research efforts in order to provide investors in the fund more opportunities for return while controlling risk. [End Sidebar] [aerial photo of road work on the ground] The bond market is, in many ways, more than the sum of its parts. It consists of a broad array of fixed-income securities, from Treasuries and corporate bonds to securities backed by mortgages, car loans and outstanding credit card debt. Choosing an investment for The Bond Fund of America involves a number of factors: • Choosing the most appropriate sector of the bond market — Treasuries, mortgage-backed securities or corporate credits. • Finding the most suitable duration, which measures a bond’s sensitivity toward fluctuation in interest rates, and how best to place investments on the yield curve — whether it’s better to invest in 10-year bonds or a combination of five- and 30-year bonds, for example. • And finally, selecting the individual bond in which to invest, based on fundamental research into the issuer. This effort requires a great deal of research, and while The Bond Fund of America has always been known for its research into corporate bonds, the fund’s portfolio counselors benefit from research into these other areas as well, giving them the most complete picture possible when making decisions. “We know that our investors care about both income and preservation of capital,” says fund president John Smet. “They care about getting a good return without a lot of downside volatility. Having a diverse and deep research team can help us meet their goals.” [Begin Photo Caption] [photo of David Betanzos] David Betanzos [End Photo Caption] [Begin Sidebar] Sector and industry The investment professionals working on The Bond Fund of America use a variety of broad-market analyses in order to uncover trends upon which the fund might capitalize, particularly when it comes to potential asset allocations. Corporate bonds represent just one sector of the overall bond market, with Treasuries and mortgage-backed securities the other two major sectors. And within the corporate market, there are numerous different industries — metals and mining, technology and financials, to name a few. At different times, different sectors and industries have stronger returns when compared to the others. Understanding the movements of sectors and industries can help determine where the best values may lie, and how the fund invests its assets. This is done through the use of model portfolios; these analysts do not invest shareholder assets in their work. Through their research, they determine how much weighting to give each industry or sector. For example, sector analyst David Betanzos’ current model shows him leaning more toward corporate credit over Treasuries. Within corporate credit, he favors short-term, high-credit quality assets. “We bring in a different perspective that the portfolio counselors might not otherwise have,” David says. “In many ways, we serve as guideposts for the portfolio counselors as they formulate their own investment thesis, so they can measure their views of the market against our analysis.” Some analysts use qualitative measures to determine their weightings in a given industry or sector — they research the trends in the sector, talk to experts in the field, and come up with their own thesis as to whether a given sector will produce better or worse returns. Other analysts use quantitative modeling — advanced mathematical models that take into account past results and current market conditions — to create their recommendations. “In the end, we may come up with a very different perspective than other portfolio counselors, but that’s a good thing,” David says. “That gives us issues to think about and discuss, and the fund can get better as a result.” [End Sidebar] [photo of the foundation of a building under construction] A foundation for sound investing All of the decisions made as part of The Bond Fund of America’s management are grounded in thorough research. The fund has 21 analysts devoted to corporate credit research, as well as teams of analysts working on industry and sector research, Treasury and mortgage market analysis and duration-and-curve considerations. In addition, the fund’s risk analysts take a critical look at both individual investments and the entire portfolio to evaluate whether the fund’s risk exposure is appropriate. “The more inputs you have, the better informed you are and the better your decisions can be,” says portfolio counselor David Hoag. “The good thing about the research we do is that it doesn’t just generate buy and sell recommendations. It challenges you as an investor. It makes you evaluate and defend your investment thesis constantly, and makes you aware of when you might need to rethink things.” That research takes on many forms. Analysts have visited corporate headquarters and toured factory floors, talked with government representatives both here and abroad, and spent an immense amount of time going through not only balance sheets, but operational reports from a wide variety of companies. They track economies around the world and use advanced mathematical models to create their best estimate of how things may unfold, both for individual issuers and the broad market. The fund’s analysts not only make recommendations — they put their best ideas to work directly on behalf of investors. The analysts participate in the research portfolio, which represents about a third of the fund’s total assets. Each analyst receives a portion of those assets to invest according to their own convictions, backing up their recommendations with action. Communication and collaboration Strong research is valuable only so much as it’s distributed and used. To that end, the portfolio counselors and investment analysts working on the fund meet frequently to go over the latest research, discuss market trends and individual portfolios and determine the overall direction of the fund. Some of these discussions happen regularly between two colleagues, but the fund also has a number of formalized meetings where the fund’s management team gets together to take a critical look at the bond market and the fund as a whole. This includes a semi-annual “deep dive” meeting — the most recent of which was held in New York this past December — in which the fund’s managers spend extensive time going over a wide variety of research, discussing ways to add value to the fund. [Begin Photo Caption] [photo of Benson Durham] Benson Durham [End Photo Caption] [Begin Sidebar] Duration and curve There’s no such thing as a single Treasury, or a single corporate bond. Each individual security has a duration — how long the bond will pay a yield until it comes due and the investor receives his or her money back. Bonds of the same type, with varying duration, form a yield curve; this represents the yield of bonds at different durations, and is typically represented in a curved line graph. Macroeconomic trends and investor preference shape the yield curve and play a large part in determining which security to invest in and when. Through quantitative analysis, the fund’s duration-and-curve team tries to forecast the best place on the yield curve for the fund’s professionals to use when weighing a potential investment. “Interest rates move, of course, and that affects your portfolio,” says duration-and-curve analyst Benson Durham. “By choosing a duration, that represents your thinking on whether rates will go up or down. If you think rates are going to be up, you want to be on the short end of the curve, with a short duration. If you think rates will go down, you want to be long.” Different parts of the yield curve can move at different magnitudes, and those shifts aren’t always parallel. So Benson and his fellow analysts look at the yields on different durations to determine where the best value lies. “After making a call on the direction of the economy, fundamental research still makes a difference in choosing a specific Treasury security,” Benson says. “So in addition to our best thinking on overall duration-and-curve issues, we’ll look at individual issues on behalf of the portfolio counselors as well. It’s an ongoing assessment of both the individual security and the macro level.” [End Sidebar] [Begin Photo Caption] [photo of Robert Caldwell] Robert Caldwell [End Photo Caption] [Begin Sidebar] Risk management The very act of purchasing any kind of security entails a degree of risk, and so those managing the fund spend a great deal of time and resources looking into risk — not only the risks involved with any given security, but the compiled risks inherent in a given portfolio, and across the fund as a whole. “You look at everything, in every possible way, and you look at how those individual risks correlate into a larger risk profile,” says Robert Caldwell, part of the American Funds’ Risk and Quantitative Solutions group, a team of analysts dedicated to researching and mitigating risk. “There are risks you take on when you pick a spot on the yield curve. There are risks for individual issues, risks for entire industries and sectors. We measure those risks as best we can, and you come up with an overall risk assessment for all our holdings, both taken separately and together.” The key is trying to understand what an appropriate level of risk would be for the fund. Again, risks are unavoidable in investing, but the RQS group tries to ensure those risks are well understood by the fund’s investment professionals, and that no unnecessary chances are taken. They also work on strategies to mitigate risk through investments that balance each other out — purchasing a Treasury bond with very little credit risk to serve as a counterweight to a corporate issue with higher credit risk, for example. Much of the fund’s work on risk management is highly technical, with constant computational analysis of the fund’s current risk, adjusted for the market’s daily moves. The group also looks at liquidity — how easily a given bond or bonds can be bought and sold on the market — because the more liquid the bond, the smaller the price impact when the bond should be sold. “Our group makes sure we’re looking at risk appropriately, and using risk awareness to enhance our process and our results. For example, we can find places where we can add value to the fund without taking on additional risk,” Robert says. “Risk awareness is just an integral part of our entire investment process.” [End Sidebar] [aerial photo of a highway overpass] Sometimes, they don’t always agree on what constitutes the proper course, but having multiple portfolio counselors putting their best ideas to work has historically helped mitigate risk throughout the fund. And this meeting is yet another opportunity for the fund’s portfolio counselors to challenge each other. “If somebody’s going against the grain, that’s not necessarily a bad thing,” David says. “You talk about it, you figure out why they’re doing it. Maybe they change their mind, maybe they change yours, and maybe everyone’s happy where they are. But the key is being aware of what we’re all doing so that we can keep going in the right overall direction.” Putting research into action With research in hand and having shared their thoughts with their peers, each portfolio counselor and analyst invests as he or she sees fit, with the fund’s objective firmly in mind. Each investment professional is held accountable for each and every trade and managers’ and analysts’ results are measured in 1-, 4- and 8-year time frames. Portfolios are reviewed frequently, and risks weighed regularly. The fund also puts research into action when determining the percentage of assets to be allocated to both high-yield bonds and emerging markets securities. Again, research informs this decision, which is then made by the portfolio counselors. “Asset allocation is really something in which we want to be agile and nimble,” says high-yield portfolio counselor David Daigle. “We’ve seen how markets can turn quickly, and you want to be able to increase or decrease your exposure to risk in these asset classes just as quickly. Our ability to do that is important.” Currently, the fund holds slightly more than 11% of its assets in high yield and emerging markets; as economic conditions change, assets can be shifted toward or away from these areas. A sound economy, for example, might allow for slightly more exposure to high-yield bonds, whereas a more difficult climate might warrant those assets going into Treasuries instead. Research will inform that allocation, as it does all decisions in the fund. “We use research to add value, which helps us find opportunities without putting all our eggs in one basket,” John says. “We’re in the risk and return business, as there’s very little return without risk. But our research ultimately lets us understand very intimately the risk we’re taking, and how best we can do what our shareholders need us to do.” n [aerial photo of a highway overpass] [Begin Photo Caption] [photo of Carolyn Herzog] Carolyn Herzog [End Photo Caption] [Begin Sidebar] Corporate credits Since the fund’s inception, The Bond Fund of America has been known for its research into corporate credits. That tradition continues, giving the fund’s investment professionals detailed knowledge of potential corporate bond investments. “We work hard to build a deep understanding of the industries we cover,” says investment analyst Carolyn Herzog, who covers metals and mining, as well as technology, for the fund. “Analysts are given six to nine months to become familiar with our industry before providing our initial investment review. With this solid base, we continue to build on our knowledge of individual companies as well as focus on larger industrywide issues.” For her metals and mining responsibilities, Carolyn has developed knowledge in a variety of areas, particularly on the demand side. China, for example, is a major driver of global demand for metals, so Carolyn has traveled there extensively to understand where the demand is coming from and what it might look like in the future. She also teams up with equity analysts from the American Funds to visit companies, giving her access to top management and insight into their mindsets — critical when determining whether a bond investment made today will provide an attractive risk-adjusted return over the coming years. Once that work is done, she gives the portfolio counselors and other investment analysts her analysis of the subject — and invests in her own portion of the research portfolio accordingly. “We have written reports, regular calls and individual meetings with portfolio counselors — communication is really important. We have a variety of ways to get our research to the people who need it.” [End Sidebar] Summary investment portfolio December 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Portfolio by type of security (percent of net assets) Mortgage-backed obligations % Corporate bonds & notes Bonds & notes of U.S. government & government agencies Bonds & notes of governments & government agencies outside the U.S. Other bonds & notes Other securities Short-term securities & other assets less liabilities [end pie chart] Portfolio quality summary* (percent of net assets) U.S. government obligations† 22.6 % Federal agencies AAA AA A BBB BB or below Unrated Short-term securities & other assets less liabilities * Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, the security will be considered to have received the highest of those ratings, consistent with the fund's investment policies.Securities in the "unrated" category (above) have not been rated by a rating agency; however, the investment adviser performs its own credit analysis and assigns comparable ratings that are used for compliance with the fund's investment policies.The ratings are not covered by the Report of Independent Registered Public Accounting Firm. † These securities are guaranteed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes - 95.47% ) ) assets Mortgage-backed obligations - 34.99% Federal agency mortgage-backed obligations (1) - 30.85% Fannie Mae: 3.50% 2026 $ $ 3.00% 2027 5.00% 2035 6.00% 2038 6.00% 2038 6.00% 2038 6.50% 2038 4.00% 2041 4.50% 2041 4.50% 2041 5.00% 2041 3.50% 2042 4.50% 2042 5.00% 2042 6.00% 2042 0%-11.512% 2012-2047 (2) % Freddie Mac: 5.50% 2038 5.50% 2038 5.50% 2039 5.50% 2042 0%-7.50% 2017-2047 (2) Government National Mortgage Assn.: 4.00% 2040 3.50% 2042 0%-10.00% 2021-2042 Other securities Other mortgage-backed securities - 4.14% Other securities Total mortgage-backed obligations Corporate bonds & notes - 31.09% Financials - 9.52% Other securities Energy - 3.45% Other securities Consumer discretionary - 3.45% Other securities Industrials - 2.91% Other securities Telecommunication services - 2.63% Other securities Health care - 2.62% Other securities Utilities - 2.29% Other securities Consumer staples - 1.86% Other securities Materials - 1.41% Other securities Information technology - 0.95% Other securities Total corporate bonds & notes Bonds & notes of U.S. government & government agencies - 23.04% U.S. Treasury: 1.00% 2012 1.375% 2012 4.875% 2012 0.625% 2013 1.125% 2013 1.875% 2015 1.00% 2016 1.00% 2016 1.75% 2016 2.125% 2016 2.375% 2016 2.625% 2016 8.75% 2020 2.00% 2021 2.125% 2021 7.125% 2023 6.875% 2025 4.50% 2036 4.25% 2039 4.375% 2039 3.875% 2040 4.625% 2040 3.75% 2041 4.75% 2041 0.125%-8.75% 2013-2041 (3) Fannie Mae 0.625%-5.375% 2012-2016 Federal Home Loan Bank 1.75%-4.50% 2012-2020 Freddie Mac 1.75%-5.50% 2012-2016 Other securities Bonds & notes of governments & government agencies outside the U.S. - 5.08% Other securities Other - 1.27% Other securities Total bonds & notes (cost: $30,507,051,000) Convertible securities - 0.03% Information technology - 0.03% Other securities Total convertible securities (cost: $9,923,000) Common stocks - 0.02% Other - 0.02% Other securities Miscellaneous - 0.00% Other common stocks in initial period of acquisition 8 Total common stocks (cost: $7,691,000) Warrants - 0.00% Telecommunication services - 0.00% Other securities Total warrants (cost: $11,276,000) Principal Percent amount Value of net Short-term securities - 10.94% '(000) ) assets Fannie Mae 0.025%-0.23% due 1/9-9/5/2012 $ Freddie Mac 0.04%-0.17% due 2/15-8/1/2012 Federal Home Loan Bank 0.01%-0.20% due 1/4-12/27/2012 Straight-A Funding LLC 0.10%-0.19% due 1/6-2/2/2012 (4) Federal Farm Credit Banks 0.14%-0.18% due 4/18-12/26/2012 U.S. Treasury Bills 0.04%-0.29% due 1/12-2/9/2012 Other securities Total short-term securities (cost: $3,640,739,000) Total investment securities (cost: $34,176,680,000) Other assets less liabilities ) ) Net assets $ % As permitted by U.S. Securities and Exchange Commission regulations, "Miscellaneous" securities include holdings in their first year of acquisition that have not previously been publicly disclosed. “Other securities” includes all issues that are not disclosed separately in the summary investment portfolio, including securities which were valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities was $59,790,000, which represented .18% of the net assets of the fund. Some of these securities (with an aggregate value of $12,740,000, an aggregate cost of $13,866,000 and representing .04% of the net assets of the fund) were acquired through private placement transactions from 7/17/2009 to 11/17/2010 that may subject them to legal or contractual restrictions on resale. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (2) Coupon rate may change periodically. (3) Index-linked bond whose principal amount moves with a government price index. (4) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $4,131,380,000, which represented 12.41% of the net assets of the fund. See Notes to Financial Statements Financial statements Statement of assets and liabilities at December 31, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $34,176,680) $ Cash Unrealized appreciation on open forward currency contracts Receivables for: Sales of investments $ Sales of fund's shares Closed forward currency contracts Interest Liabilities: Unrealized depreciation on open forward currency contracts Payables for: Purchases of investments Repurchases of fund's shares Closed forward currency contracts Investment advisory services Services provided by related parties Trustees' deferred compensation Other Net assets at December 31, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at December 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (2,652,717 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended December 31, 2011 (dollars in thousands) Investment income: Income: Interest (net of non-U.S. taxes of $428) $ Fees and expenses*: Investment advisory services $ Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized appreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments Forward currency contracts ) Currency transactions ) Net unrealized appreciation (depreciation) on: Investments Forward currency contracts Currency translations ) Net realized gain and unrealized appreciation on investments, forward currency contracts and currency Net increase in net assets resulting from operations $ *Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended December 31 Operations: Net investment income $ $ Net realized gain on investments, forward currency contracts and currency transactions Net unrealized appreciation on investments, forward currency contracts and currency translations Net increase in net assets resulting from operations Dividends paid to shareholders from net investment income ) ) Net capital share transactions ) ) Total decrease in net assets ) ) Net assets: Beginning of year End of year (including undistributed net investment income: $14,675 and $12,164, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization The Bond Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks as high a level of current income as is consistent with preservation of capital through a diversified portfolio of bonds and other fixed-income obligations. Effective March 1, 2011, the fund reorganized from a Maryland corporation to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 3.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders – Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. Mortgage dollar rolls – The fund may enter into mortgage dollar roll transactions in which the fund sells a mortgage-backed security to a counterparty and simultaneously enters into an agreement with the same counterparty to buy back a similar security on a specific future date at a predetermined price. Risks may arise due to the delayed payment date and the potential inability of counterparties to complete the transaction. Mortgage dollar rolls are accounted for as purchase and sale transactions, which may increase the fund’s portfolio turnover rate. Loan transactions – The fund may enter into loan transactions in which the fund acquires a loan either through an agent, by assignment from another holder, or as a participation interest in another holder's portion of a loan. The loan is often administered by a financial institution that acts as agent for the holders of the loan, and the fund may be required to receive approval from the agent and/or borrower prior to the sale of the investment. The loan's interest rate and maturity date may change based on the terms of the loan, including potential early payments of principal. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share classas of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days.Forward currency contracts are valued at the mean of representative quoted bid and asked prices, generally based on prices supplied by one or more pricing vendors. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following tables presentthe fund’s valuation levels as of December 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Bonds & notes: Mortgage-backed obligations $
